DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Furukawa (WO 2015049757 A1, hereinafter “Furukawa
Fujigaki et al. (JP 2018028439 A, hereinafter “Fujigaki”)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Fujigaki and Furukawa which are considered the closes prior arts fails to teach  in combination an obtainer that obtains a first image which contains a subject to be measured and a second image which contains the subject;
a generator that generates M template images which contain the subject and which have noise from the first image and generates M target images which contain the subject and which have noise from the second image, M being an integer of 2 or higher;
a hypothetical displacement calculator that calculates M hypothetical displacements of the subject from the M template images and the M target images; and a displacement calculator that calculates a displacement of the subject by performing statistical processing on the M hypothetical displacements. 
It would not have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to arrive at the claim invention based on the cited prior arts above. Therefore, claim 1-8 are allowable over the cited prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        July 1, 2022